Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims #1-9 in the reply filed on 11/29/22 is acknowledged.  The traversal is on the ground(s) that the inventions as claimed are mutually exclusive, i.e., there is no product (or process) that would infringe both of the identified inventions”.  This is not found persuasive because the Examiner takes the position that the two methods can be practiced to create two separate devices as stated in the restriction requirement of the previous action. For this reason, the Examiner maintains the position of the previous office action of requiring a restriction between the method claims. 
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/01/22 and 04/27/22 was filed before the close of prosecution on the merits of the case.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim #1, 2, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kao et al., (U.S. Pub. No, 2020/0006151), hereinafter referred to as "Kao", and in view of Tsai et al., (U.S. Pub. No. 2016/0071757), hereinafter referred to as "Tsai".

Kao shows, with respect to claim #1, method comprising: performing an atomic layer deposition (ALD) process to form a dielectric layer on a wafer, the ALD process comprises an ALD cycle comprising: pulsing calypso ((SiCl3)2CH2); purging the calypso (paragraph 0026); pulsing ammonia (paragraph 0025); and purging the ammonia (paragraph 0026). 

Kao substantially shows the claimed invention as shown in the rejection above. 
Kao fails to show, with respect to claim #1, a method wherein performing a wet anneal process on the dielectric layer; and performing a dry anneal process on the dielectric layer.

Tsai teaches, with respect to claim #1, a method wherein performing a wet anneal process on the dielectric layer; and performing a dry anneal process on the dielectric layer (paragraph 0065).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #1, a method wherein performing a wet anneal process on the dielectric layer; and performing a dry anneal process on the dielectric layer, into the method of Kao, with the motivation that this allows a curing without promoting cracking of the material surface, as taught by Tsai.

Kao shows, with respect to claim #2, a method further comprising repeating the ALD cycle to increase a thickness of the dielectric layer (paragraph 0058).

Kao fails to show, with respect to claim #6, a method wherein the wet anneal process is performed using water steam.

Tsai teaches, with respect to claim #6, a method wherein performing a wet anneal process on the dielectric layer; and performing a dry anneal process on the dielectric layer (paragraph 0040, 0045).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #6, a method wherein the wet anneal process is performed using water steam, into the method of Kao, with the motivation that wet annealing process produces a expansion process important to the curing of the layer, as taught by Tsai.

Kao fails to show, with respect to claim #7, a method wherein the wet anneal process is performed at a first temperature, and the dry anneal process is performed at a second temperature higher than the first temperature.

Tsai teaches, with respect to claim #7, a method wherein the wet anneal process is performed at a first temperature (paragraph 0041), and the dry anneal process is performed at a second temperature higher than the first temperature (paragraph 0046).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #7, a method wherein the wet anneal process is performed at a first temperature, and the dry anneal process is performed at a second temperature higher than the first temperature, into the method of Kao, with the motivation that wet annealing process produces a expansion process and the dry annealing process will produce a relaxation that is important to curing to the dielectric layer, as taught by Tsai.


Kao fails to show, with respect to claim #8, a method wherein the wet anneal process is performed at a first temperature in a range between about 300°C and about 500°C, and the dry anneal process is performed at a second temperature in a range between about 400°C and about 600°C.
about 300°C and about 500°C and about 400°C and about 600°C

Tsai teaches, with respect to claim #8, a method wherein the wet anneal process is performed at a first temperature (paragraph 0041), and the dry anneal process is performed at a second temperature higher than the first temperature (paragraph 0046, 0060).

The Examiner makes note that Tsai does not explicitly state that the dry etching process is between 4000 and about 6000 C. However, the Examiner notes, as shown in the paragraph sited in the rejection of claim #8 above to prevent dislocation of the cured arear, which would produce un-desirable dopant diffusion, a temperature of lower than 7500C should be used. Furthermore, the term "about" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “About” is defined as " almost or nearly used to indicate that a number, amount, time, etc., is not exact or certain” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe how much the value can deviate from “about” 500°C and “about” 400°C and “about” 600°C in order to be considered 300°C and “about” 500°C and “about” 400°C and “about” 600°C. The term “about” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “about” the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target (in this case, the target is “about” 500°C and “about” 400°C and “about” 600°C) and specifically which of these possible values defines the boundaries. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #8, a method wherein the wet anneal process is performed at a first temperature in a range between about 300°C and about 500°C, and the dry anneal process is performed at a second temperature in a range between about 400°C and about 600°C, into the method of Kao, with the motivation that wet annealing process produces a expansion process and the dry annealing process will produce a relaxation that is important to curing to the dielectric layer, as taught by Tsai.

Kao fails to show, with respect to claim #9, a method wherein the dry anneal process is performed using nitrogen (N2) as a process gas.

Tsai teaches, with respect to claim #9, a method wherein a dry thermal anneal process is performed using an inert gas (N2) (paragraph 0046).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #9, a method wherein the dry anneal process is performed using nitrogen (N2) as a process gas, into the method of Kao, with the motivation that wet annealing process produces a expansion process and the dry annealing process will produce a relaxation that is important to curing to the dielectric layer, as taught by Tsai.

//

Claims #3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kao et al., (U.S. Pub. No, 2020/0006151), hereinafter referred to as "Kao" as modified by Tsai et al., (U.S. Pub. No. 2016/0071757), hereinafter referred to as "Tsai" as shown in the rejection of claim #1 above and in further view of  Mochizuki et al., (U.S. Pub. No. 2019/0348403), hereinafter referred to as "Mochizuki".

Kao as modified by Tsai,  substantially shows the claimed invention as shown in the rejection of claim #1 above.
Kao as modified by Tsai fails to show, with respect to claim #3, a method further comprising: forming a stack of layers comprising: a plurality of semiconductor nanostructures; and a plurality of sacrificial layers, wherein the plurality of semiconductor nanostructures and the plurality of sacrificial layers are arranged alternatingly; laterally recessing the plurality of sacrificial layers to form lateral recesses, wherein the dielectric layer extends into the lateral recesses; and trimming the dielectric layer to remove portions of the dielectric layer outside of the recesses.

Mochizuki teaches, with respect to claim #3, a method further comprising: forming a stack of layers comprising: a plurality of semiconductor nanostructures (fig. #1, item 105a-d; paragraph 0030); and a plurality of sacrificial layers (fig. #1, item 107a-d; paragraph 0030), wherein the plurality of semiconductor nanostructures and the plurality of sacrificial layers are arranged alternatingly (paragraph 0030); laterally recessing the plurality of sacrificial layers to form lateral recesses (fig. #3, item 140), wherein the dielectric layer extends into the lateral recesses (fig,. #4, item 150; paragraph 0039); and trimming the dielectric layer to remove portions of the dielectric layer outside of the recesses (fig. #5; paragraph 0041).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #3, to incorporate Mochizuki as stated above with the method of Kao as modified by Tsai in order provide both isolation and insulation of the nanowires in the stack structure.


Kao as modified by Tsai fails to show, with respect to claim #4, a method further comprising: after the trimming, removing the plurality of sacrificial layers and forming a gate stack extending into spaces left by the plurality of sacrificial layers.

Mochizuki teaches, with respect to claim #4, a method further comprising: after the trimming, removing the plurality of sacrificial layers (fig. #2, item 107a-d; paragraph 0030, 0037); and forming a gate stack extending into spaces left by the plurality of sacrificial layers (fig. #5; paragraph 0040-0041).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #4, to incorporate Mochizuki as stated above with the method of Kao as modified by Tsai in order provide both isolation and insulation of the nanowires in the stack structure.


Kao as modified by Tsai fails to show, with respect to claim #5, a method wherein the dielectric layer is formed on a gate stack of a transistor, and the method further comprising performing an anisotropic etching process to form a gate spacer from the dielectric layer.

Mochizuki teaches, with respect to claim #5, a method wherein the dielectric layer is formed on a gate stack of a transistor, and the method further comprising performing an anisotropic etching process to form a gate spacer from the dielectric layer (fig. #5; paragraph 0037).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #5, to incorporate Mochizuki as stated above with the method of Kao as modified by Tsai in order provide both isolation and insulation of the nanowires in the stack structure.


EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Email Address, Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
12/06/2022

	/MONICA D HARRISON/            Primary Examiner, Art Unit 2815